United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
DULLES INTERNATIONAL AIRPORT,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Stephen D. Scavuzzo, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1721
Issued: January 26, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 2, 2008 appellant filed a timely appeal from decisions of the Office of Workers’
Compensation Programs dated July 11, 2007 and March 5, 2008 that denied her claim. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she was totally disabled for intermittent
periods between July 1, 2003 to December 9, 2005 causally related to her accepted pulmonary
conditions.
FACTUAL HISTORY
On June 8, 2004 appellant, then a 52-year-old air traffic control specialist, filed a Form
CA-2, occupational disease claim, alleging that exposure to second-hand cigarette smoke at work
caused reactive airway disease. She noted that, after being in a smoke-free environment for

many years, smoking was being allowed at the employing establishment. Appellant was off
work from May 28 to June 8, 2004. On September 8, 2004 she filed a Form CA-1, traumatic
injury claim, alleging that on August 27, 2004 she suffered an acute asthma attack due to
exposure to second-hand smoke and incense at work. Appellant did not work from August 31 to
September 9, 2004.1
By letters dated August 5 and October 8 and 12, 2004, the Office informed appellant of
the evidence needed to support her claim and asked that the employing establishment respond.
In decisions dated November 12 and 29, 2004, it denied claims on the grounds that the evidence
did not establish that she sustained a work-related injury. On December 10 and 22, 2005
respectively, appellant requested a hearing that was held on September 20, 2005. She testified
that smoking was allowed at the employing establishment from 2003 to 2005. By decision dated
November 9, 2005, an Office hearing representative reversed the November 29, 2004 decision
and accepted the condition of reactive airway disease. On February 15, 2006 the decision was
reissued to reflect that the decision encompassed both file numbers, i.e., xxxxxx772 and
xxxxxx919.2 On February 27, 2006 the Office accepted that appellant sustained employmentrelated aggravation of extrinsic asthma and on March 17, 2006 accepted aggravation of reactive
airways disease. Appellant was informed that she should file CA-7 forms, claims for
compensation.
Appellant filed claims for compensation for the periods May 14, 2003 to January 14,
2005 and January 26 to December 9, 2005 and the employing establishment submitted time
analysis forms. By letter dated June 13, 2006, the Office informed appellant that the medical
evidence of record was insufficient to establish that she was disabled for the periods claimed.
Appellant was advised to submit a physician’s report that explained how each intermittent period
of total disability was causally related to her accepted condition.
The relevant medical evidence includes a June 17, 2003 report from Dr. Sharon E.
Malcolm, an attending Board-certified internist, who advised that appellant had reactive airway
disease exacerbated by second-hand smoke at work and would need to be off work when an
aggravation of the disease or related complications occurred.3 In reports dating from
December 3, 2003 through April 11, 2005, Dr. Malcolm described appellant’s symptoms and
treatment. Pulmonary function tests on July 6, 2004 demonstrated asthma. In a July 17, 2004
report, Dr. Malcolm advised that appellant recently had several episodes of increased shortness
of breath and wheezing secondary to smoke exposure at work. She reported pulmonary function
study results and described appellant’s medications. In an April 14, 2005 employing
establishment form medical report, Dr. Malcolm advised that appellant had exacerbations of
asthma and bronchitis on November 3 and 22, 2004, January 7 and 31 and April 11, 2005. She
provided examination findings and advised that appellant’s prognosis was good.
1

The June 8, 2004 claim was adjudicated by the Office under File No. xxxxxx919 and the September 8, 2004
File No. xxxxxx772. On May 17, 2006 the claims were doubled, with the former becoming the master claim.
2

Id.

3

Appellant also submitted reports dating from January 6, 2006 that are not relevant to the period of claimed
disability at issue in this case.

2

By report dated June 10, 2005, Dr. G. Keith Wolfe, Board-certified in internal medicine
and pulmonary disease, noted a three-year history of respiratory problems precipitated by smoke
or inhalation exposures. He reviewed appellant’s medications, provided physical findings and
advised that chest x-ray was normal. Dr. Keith diagnosed asthma, obesity, hypothyroidism and
mild chronic rhinitis. On August 3, 2005 Dr. Malcolm advised that appellant should be excused
from work on August 3 and 4, 2005 because she was being treated with antibiotics and oral
steroids and needed to be in a controlled environment and away from work for 24 to 48 hours.
In a report dated December 7, 2006, Dr. Malcolm summarized appellant’s treatment,
noting that, when smoking was allowed in the workplace in March 2003, appellant began having
episodes of shortness of breath. Beginning in May 2003, appellant began experiencing frequent
exacerbations of the illness and appellant’s condition continued to deteriorate during the two
years that smoking was allowed at work. Dr. Malcolm described appellant’s medications and
advised that her condition had become permanent and was triggered by cigarette smoke and
other allergens found in the workplace such as diesel and jet fuel fumes, molds, mildew and
construction dust. She also noted that appellant experienced acute laryngitis approximately once
weekly due to a medication, which made it difficult for her to work because the work required
constant talking and that she would continue to have acute weekly asthma attacks. Dr. Malcolm
commented that appellant’s prognosis was good with no work limitations and concluded:
[Appellant] has required time off work intermittently since smoking started in the
air traffic facility in March 2003 and this need continues although smoking was
stopped in April of 2005, due to progression of the disease process. She requires
time off intermittently for acute asthma attacks and the complications of attacks....
Each intermittent period of temporary total disability that [she] has experienced
related to exacerbation of reactive airway disease and asthma since May 14, 2003
is secondary to progression of the respiratory disease that resulted from long term,
ongoing exposure to second hand cigarette smoke in the workplace. The disease
is now chronic and permanent.
On July 11, 2007 the Office denied appellant’s claim for compensation for the period
July 1, 2003 to December 9, 2005 on the grounds that the medical evidence of record was not
sufficient to support the periods of claimed disability.
On August 3, 2007 appellant, through counsel, requested a hearing that was held on
December 20, 2007. At the hearing appellant testified that she had not worked since May 2007
and described her condition and medical treatment. Counsel argued that Dr. Malcolm’s
December 7, 2006 report was sufficient to establish disability for the period claimed. The
hearing representative explained the type evidence needed to support appellant’s claim for
disability.
By decision dated March 5, 2008, an Office hearing representative modified the July 11,
2007 decision to reflect that appellant was entitled to four hours of compensation for
December 3, 2003, June 3 and 16 and July 6, 2004 and June 10, 2005 when she received medical
treatment for her accepted conditions.

3

LEGAL PRECEDENT
Under the Federal Employees’ Compensation Act4 the term “disability” is defined as
incapacity, because of employment injury, to earn the wages that the employee was receiving at
the time of injury.5 Disability is thus not synonymous with physical impairment, which may or
may not result in an incapacity to earn the wages. An employee who has a physical impairment
causally related to a federal employment injury but who nonetheless has the capacity to earn
wages he or she was receiving at the time of injury has no disability as that term is used in the
Act6 and whether a particular injury causes an employee disability for employment is a medical
issue which must be resolved by competent medical evidence.7 Whether a particular injury
causes an employee to be disabled for work and the duration of that disability, are medical issues
that must be proved by a preponderance of the probative and reliable medical evidence.8
The Board will not require the Office to pay compensation for disability in the absence of
any medical evidence directly addressing the specific dates of disability for which compensation
is claimed. To do so would essentially allow employees to self-certify their disability and
entitlement to compensation.9 Furthermore, it is well established that medical conclusions
unsupported by rationale are of diminished probative value.10
ANALYSIS
The Board finds that appellant is entitled to an additional four hours of compensation for
November 3, 2004. On April 14, 2005 Dr. Malcolm advised that appellant was seen for an
exacerbation of asthma and bronchitis on that day. Her report is sufficient to establish
entitlement for this day.11 The Board, however, finds that appellant did not meet her burden of
proof to establish that she was totally disabled for any additional claimed periods from July 1,
2003 to December 9, 2005. The issue of whether a claimant’s disability is related to an accepted
condition is a medical question that must be established by a physician who, on the basis of a
complete and accurate factual and medical history, concludes that the disability is causally
related to employment factors and supports that conclusion with sound medical reasoning.12
4

5 U.S.C. §§ 8101-8193.

5

See Prince E. Wallace, 52 ECAB 357 (2001).

6

Cheryl L. Decavitch, 50 ECAB 397 (1999); Maxine J. Sanders, 46 ECAB 835 (1995).

7

Donald E. Ewals, 51 ECAB 428 (2000).

8

Amelia S. Jefferson, 57 ECAB 183 (2005).

9

Id.

10

Albert D. Brown, 52 ECAB 152 (2000).

11

Dr. Malcolm also advised that appellant had exacerbations on November 22, 2004 and January 7 and 31 and
April 11, 2005. The record before the Board, however, does not indicate that appellant claimed compensation for
these dates.
12

Sandra D. Pruitt, 57 ECAB 126 (2005).

4

Appellant submitted a number of medical reports. The vast majority, however, contain
no discussion regarding her ability to work and are therefore of diminished probative value.
Compensation for wage loss due to disability is available only for periods during which an
employee’s work-related medical condition prevents him or her from earning the wages earned
before the work-related injury.13 Whether a particular injury caused an employee disability from
employment is a medical issue, which must be resolved by competent medical evidence.14
In a December 7, 2006 report, Dr. Malcolm asserted that all periods of disability claimed
by appellant were caused by her employment-related respiratory condition. The Board will not
require the Office to pay compensation for disability in the absence of medical evidence that
directly addresses specific dates of disability for which compensation is claimed.15 The Board
finds that, since Dr. Malcolm only generally advised that appellant had periods of disability
without identifying the specific dates, the December 7, 2006 report is insufficient to meet her
burden to establish that she was totally disabled for the additional dates claimed.
For each period of disability claimed, the employee has the burden of establishing that he
or she was disabled for work as a result of the accepted employment injury.16 The issue of
whether a claimant’s disability is related to an accepted condition is a medical question which
must be established by a physician who, on the basis of a complete and accurate factual and
medical history, concludes that the disability is causally related to employment factors and
supports that conclusion with sound medical reasoning.17 Other than Dr. Malcolm’s supportive
opinion that appellant was totally disabled on November 3, 2004, there is no such evidence in
this case.
CONCLUSION
The Board finds that, other than November 3, 2004, appellant did not meet her burden of
proof to establish that she was totally disabled for claimed intermittent periods from July 1, 2003
to December 9, 2005.

13

W.P., 59 ECAB ____ (Docket No. 08-202, issued May 8, 2008).

14

Carol A. Lyles, 57 ECAB 265 (2005).

15

Amelia S. Jefferson, supra note 8.

16

Id.

17

Sandra D. Pruitt, supra note 12.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 5, 2008 be affirmed, as modified.
Issued: January 26, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

